United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-4029
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Eddie W. Smith,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 7, 2008
                                 Filed: August 14, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Eddie Smith pleaded guilty to knowingly possessing ammunition after having
been convicted of a felony, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The
district court1 found that his five prior drug convictions – which included sales of
controlled substances to an undercover officer on three different dates within a forty-
day time period – totaled at least three serious drug offenses under the Armed Career
Criminal Act (ACCA), and the court imposed a 180-month prison sentence on
October 6, 2006. Smith appeals, arguing the government did not prove that his prior

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
narcotics convictions were district criminal episodes rather than one prolonged
transaction constituting a single criminal episode.

       We agree with the district court that Smith’s prior drug convictions amount to
at least three qualifying convictions for purposes of the ACCA. See United States v.
Mason, 440 F.3d 1056, 1057 (8th Cir. 2006) (de novo review; criminal episodes
underlying convictions trigger application of ACCA, not date of convictions or
number of trials or pleas); United States v. Speakman, 330 F.3d 1080, 1081-82 (8th
Cir. 2003) (3 drug sales to same undercover officer on 3 separate dates within 1
month, although consolidated into single sentence, were properly treated as 3
convictions for purposes of ACCA); United States v. Cardenas, 217 F.3d 491, 491-92
(7th Cir. 2000) (2 drug sales to same individuals within 45 minutes constituted
separate and distinct episodes under § 924(e)(1); defendant had time to change his
mind, to cease and desist, and to refuse to sell to informants during time lapse).

      Accordingly, we affirm.
                     ______________________________




                                         -2-